 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
      BRADLEY A. KECK, MICHAEL R.                              Case No. 2:18-CV-1146-RSL
10    JEPPESEN and HERBERT W. WILSON,
11                                                             ORDER ON JOINT MOTION
                            Plaintiffs,                        FOR APPROVAL OF
12                     v.                                      SETTLEMENT
13                                                             AGREEMENT
      THE CITY OF SEATTLE,
14
                            Defendant.
15
           This matter comes before the Court on the parties’ “Joint Motion for Approval of
16
     Settlement Agreement.” Dkt. #38.
17
18         On August 4, 2018, plaintiffs Bradley A. Keck, Scott A. Remillard, Michael R. Jeppesen
19 and Herbert W. Wilson filed a complaint against the City of Seattle (“the City”). Dkt. #1
20 (Compl.). Plaintiffs brought six causes of action against the City for violations of Seattle’s Wage
21 Theft Ordinance, see SMC 14.20.020, Washington’s Minimum Wage Act, see RCW 49.46.130,
22 the Fair Labor Standards Act (“FLSA”) and RCW 49.52.050, as well as for breach of contract
23 and unjust enrichment. Id. at ¶¶ 4.1–4.25. The parties stipulated to the dismissal of all claims
24 brought by plaintiff Remillard on November 16, 2018. Dkt. #14.
25         Parties participated in a mediation on July 22, 2019 and reached a settlement. Dkt. #37;
26 see Dkt. #38 at 2. On July 31, 2019, they filed a joint motion requesting the Court to issue an
27 order approving their Settlement Agreement, which includes a waiver and release by plaintiffs
28
     ORDER ON JOINT MOTION FOR APPROVAL
     OF SETTLEMENT AGREEMENT - 1
 1 of all claims against the City, including their FLSA claims. Id. at 3. While the Court has
 2 previously held that its responsibility to review a proposed class action settlement to determine
 3 whether the settlement is “‘fundamentally fair, adequate, and reasonable’ … does not extend to
 4 the context of individual settlement agreements”, it will make an exception in this case and
 5 review the Settlement Agreement. Wilson v. Maxim Healthcare Servs., Inc., No. C14-789RSL,
 6 2017 WL 2988289, at *1 (W.D. Wash. June 20, 2017) (quoting Staton v. Boeing Co., 327 F.3d
 7 938, 959 (9th Cir. 2003)).
 8
           For the foregoing reasons, the Court hereby ORDERS the parties to make the Settlement
 9
     Agreement available for in camera inspection and review.
10
           DATED this 23rd day of August, 2019.
11
12
13
                                                     A
                                                     Robert S. Lasnik
14
                                                     United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER ON JOINT MOTION FOR APPROVAL
     OF SETTLEMENT AGREEMENT - 2
